t c memo united_states tax_court yu-yang wu petitioner v commissioner of internal revenue respondent docket no filed date yu-yang wu pro_se dale a zusi for respondent memorandum findings_of_fact and opinion beghe judge respondent determined the following deficiencies and fraud addition_to_tax and penalties with respect to petitioner’s federal income taxes -- - addition_to_tax penalty year deficiency sec_6653 b sec_6663 dollar_figure dollar_figure ---- big_number ---- dollar_figure big_number ---- big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure the deficiencies were based on respondent’s determinations that petitioner failed to report income of dollar_figure in dollar_figure in and dollar_figure in at trial respondent conceded that petitioner’s unreported income should be reduced by dollar_figure in to reflect items that respondent inadvertently double counted we sustain respondent’s deficiency determinations as adjusted and the fraud addition_to_tax and penalties applicable thereto findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the related exhibits are incorporated by this reference petitioner who is also known as david wu resided in palo alto california when he filed his petition during the years at issue petitioner owned at least percent of palo alto computer doing business as palo alto microsystems pac a subchapter_c_corporation the record does not disclose who if anyone owned the remaining interests in pac pac was in the business of selling and repairing personal computers and computer parts petitioner was in charge of pac he made the day-to-day business decisions for pac signed its corporate_income_tax returns had sole signature_authority for pac’s business checking account hired and supervised pac’s bookkeepers and return preparers and dealt with customers daily by making sales and receiving payments petitioner understood that all revenue receipts from the sale of computer equipment and from repairs performed by pac should be deposited in pac’s business account petitioner also understood that pac’s accountant was preparing pac’s income_tax returns on the basis of information regarding sales purchases and expenses that petitioner provided to him from pac’s books_and_records pac’s books_and_records were maintained under petitioner’s supervision and control petitioner understood that if he failed to record sales revenues in pac’s books_and_records those revenues would not be reported on pac’ss income_tax returns petitioner instructed many of pac’s customers to pay for their purchases or repairs in cash to leave the payee lines of their checks blank or to write petitioner’s name on the payee lines of their checks petitioner also wrote or asked pac’s customers to write on the memo lines of their checks to q4e- petitioner that the payments were on account of loans even though he knew that the payments were on account of computer sales or services petitioner deposited or caused to be deposited in his personal bank account substantial amounts of money representing revenues belonging to pac’s business petitioner deposited or caused to be deposited into his personal bank account at least dollar_figure in dollar_figure in and dollar_figure in of income belonging to pac that was not reported on either pac’s or petitioner’s income_tax returns ’ ‘as discussed infra pp respondent’s determinations were based on an extremely conservative analysis during the years before the court petitioner deposited dollar_figure in his bank account from sources who failed to respond to respondent’s requests for information respondent treated the deposits from these unexplained sources as not taxable to petitioner we believe that many of these deposits were taxable_income that petitioner diverted from pac and failed to report petitioner had an additional dollar_figure in unidentified deposits respondent also treated these unidentified deposits as nontaxable to petitioner again we believe that some portion of these unidentified deposits represented taxable_income to petitioner finally approximately dollar_figure of deposits in petitioner’s bank account represented amounts that were reported by either petitioner or pac respondent took the position that any amounts deposited into petitioner’s bank account that were reported as income by pac were not taxable to petitioner because pac was a c_corporation amounts paid_by pac to petitioner would likely constitute income to petitioner in the form of constructive dividends nevertheless respondent treated these amounts as nontaxable to petitioner respondent identified as taxable to petitioner only amounts that respondent could verify were revenues of pac that had not been reported on either pac’s or petitioner’s federal_income_tax returns - - petitioner hired different accountants to prepare pac’s and his personal income_tax returns and provided them with only limited financial information in aid of his efforts to avoid detection of his unreported income on his form sec_1040 u s individual_income_tax_return for and petitioner reported wage income from pac of only dollar_figure dollar_figure and dollar_figure respectively for and petitioner reported gross_income of dollar_figure dollar_figure and dollar_figure respectively and paid taxes of dollar_figure zero and dollar_figure respectively despite showing only relatively modest amounts of income on his tax returns petitioner purchased during the years in issue and the following year and four parcels of improved real_property for dollar_figure and made total downpayments of dollar_figure in support of his applications for loans to finance these purchases petitioner made numerous representations concerning his income that were inconsistent with the positions he took on in petitioner purchased property located pincite ross road palo alto california for dollar_figure paying dollar_figure down of which dollar_figure was paid from a pac business account and property located pincite south court palo alto california for dollar_figure with a downpayment of dollar_figure in petitioner purchased property located pincite park avenue atherton california for dollar_figure with a downpayment of dollar_figure in petitioner purchased property located pincite el camino real palo alto california for dollar_figure with a downpayment of dollar_figure -- - his income_tax returns petitioner claimed in a loan application to receive dollar_figure per month in wages from pac while reporting only dollar_figure for the entire year on his federal_income_tax return in a loan application petitioner claimed to receive dollar_figure per month salary and dollar_figure per month in rental income while reporting on his tax_return only dollar_figure in wages and dollar_figure in rental income for the entire year petitioner understood his legal_obligation to report all his income on his federal_income_tax returns petitioner was advised repeatedly by his and pac’s accountants of the need to report all his income petitioner knowingly and intentionally structured transactions to avoid detection of his schemes to underreport income on date petitioner was indicted on eight counts of federal_income_tax evasion and filing false federal_income_tax returns for the years through as part of a plea bargain petitioner pled guilty to one count of tax_evasion for in return for the dismissal of the remaining counts in the final judgment petitioner was sentenced to years of probation was fined dollar_figure and was required to participate in home detention with electronic monitoring for months on date respondent served on petitioner requests for admission a first request for production of documents anda first set of interrogatories petitioner did - not respond to respondent’s admissions and discovery requests by order dated date this court granted respondent’s motion to compel responses ordering petitioner to respond to respondent’s interrogatories and document requests by date in our order we advised petitioner that in the event petitioner does not fully comply with the provisions of this order this court will be inclined to impose sanctions pursuant to tax_court rule by order dated date we held that the matters set forth in respondent’s request for admissions were deemed admitted pursuant to rule e by reason of petitioner’s failure to respond thereto at trial the court granted respondent’s motion for discovery sanctions which was grounded upon petitioner’s inadequate responses to respondent’s discovery requests the court ruled that any documents covered by respondent’s requests that petitioner failed to provide to respondent before trial would not be admitted into evidence at trial the court also refused petitioner’s request at trial that we hold the record open to allow him to supplement the factual record after trial with additional evidence allegedly held by his former attorney opinion issue l petitioner’s liability for deficiencies in judy v commissioner tcmemo_1997_232 we stated every taxpayer is required to maintain sufficient records to enable the commissioner to establish the amount of his taxable_income sec_6001 sec_1_6001-1 and b income_tax regs if such records are lacking the commissioner may reconstruct the taxpayer's income by any indirect method that is reasonable under the circumstances 967_f2d_986 4th cir affg tcmemo_1990_618 92_tc_661 31_tc_1269 affd in part and revd and remanded in part on another issue 283_f2d_871 6th cir in order to prove that petitioner received income and did not report it on his income_tax returns respondent called seven witnesses barry sharrow richard eberli dexter duncan dale rutz tim earle gordon anderson and gerald latter each of these witnesses credibly testified to purchasing computers or computer parts from petitioner and to paying for them either with cash or with checks not made payable to pac those who paid_by check credibly testified that petitioner told them either to leave the payee line blank or to enter petitioner’s name on the payee line respondent established that the payments made by these customers were not reported on petitioner’s or pac’ss income_tax returns having established the existence of unreported income and the inaccuracy of petitioner’s books_and_records respondent is given substantial latitude in choosing an appropriate method to reconstruct petitioner’s income one reconstruction method we have repeatedly accepted is the bank_deposits method as we recognized in zuckerman v commissioner t c memo use of the bank_deposits method for reconstructing income is well established dilleo v commissioner 96_tc_858 affd 959_f2d_16 2d cir 64_tc_651 affd 566_f2d_2 6th cir under the bank_deposits method there is a rebuttable_presumption that all funds deposited to a taxpayer's bank account constitute taxable_income 335_f2d_671 5th cir 132_f2d_775 2d cir affg 45_bta_104 dileo v commissioner supra pincite the commissioner must take into account any nontaxable sources of deposits of which she is aware in determining the portion of the deposits that represent taxable_income but she is not required to trace deposits to their source petzoldt v commissioner supra estate of mason v commissioner supra pincite in the case at hand respondent used the bank_deposits method to reconstruct petitioner’s income doing so in very conservative fashion in connection with the criminal case against petitioner special_agent bricker had obtained copies of petitioner’s bank records agent bricker sent letters to each of the drawers on the checks deposited to petitioner’s bank account requesting information regarding the nature of the payment and whether the drawers had any records of their dealings with petitioner agent bricker sent out letters to the drawers of more than dollar_figure in identifiable checks deposited to petitioner’s bank account in and agent bricker received responses to his letters a response rate of approximately percent of which approximately percent of the responses identified their checks as payments made for the purchase of computers or computer-related devices -- - revenue_agent oertel compared the data obtained by agent bricker against petitioner’s and pac’s bank records to determine whether the sales had been reported as income on either petitioner’s or pac’s federal_income_tax returns agent oertel prepared a detailed line-item analysis of petitioner’s bank records respondent’s analysis of the evidence left no doubt that petitioner had received substantial amounts of income that were not reported on his income_tax returns petitioner offered no credible explanation for the omitted income respondent took a very conservative approach to the determination of petitioner’s omitted income unless agent oertel could tell from specific information contained on the check such as a reference to the purchase of computer products written on the check itself agent oertel treated all the deposits for which agent bricker did not receive a response totaling dollar_figure as nontaxable to petitioner in addition petitioner had dollar_figure in deposits to his checking account that neither agent bricker nor agent oertel could identify either because the bank did not provide sufficient information because the information provided was not legible or because the check did not indicate the name and address of the drawer agent this consists of dollar_figure for dollar_figure for and dollar_figure for ‘this consists of dollar_figure in dollar_figure in and dollar_figure for oertel treated all these unidentified deposits as nontaxable to petitioner agent oertel also cross-checked against pac’s corporate books all items treated as taxable to petitioner agent oertel treated as nontaxable any items deposited to petitioner’s account that had been included in pac’s income using this very conservative approach agent oertel determined that petitioner deposited to his bank account during the years in issue dollar_figure in funds from the sale of computer equipment none of which was recognized on petitioner’s or pac’s income_tax returns in addition to the taxable_income determined from responses to agent bricker’s letters respondent treated a total of dollar_figure’ deposited into petitioner’s bank account as taxable because agent oertel could tell from references on the checks that the payments were on account of computer equipment purchases respondent introduced into evidence copies of the documents showing the references upon which agent oertel relied as determined by respondent the references specifically relate -respondent did not analyze whether amounts included in pac’s income that had been paid to petitioner would be taxable to petitioner as for example constructive dividends ‘this consists of dollar_figure in dollar_figure in and dollar_figure in this consists of dollar_figure in dollar_figure in and dollar_figure in to computer purchases petitioner offered no evidence to put in doubt the correctness of respondent’s determinations finally respondent established that petitioner received additional unreported income that was not deposited to petitioner’s or pac’s bank accounts a number of pac’s customers in response to agent bricker’s mailing provided evidence of additional computer purchases from pac the income from which was not recognized on pac’s or petitioner’s tax returns and was not traceable to petitioner’s or pac’s bank accounts many of these were cash sales petitioner received additional unreported income of dollar_figure for dollar_figure for and dollar_figure in on account of these unrecorded sales in sum agent oertel established that petitioner received and failed to report income of dollar_figure for the years in issue consisting of dollar_figure in dollar_figure in ‘this consists of dollar_figure identified using the deposit_method from responses to agent bricker’s mailing dollar_figure identified using the deposit_method from indicia on the checks and dollar_figure identified from the specific evidence provided by pac customers in response to agent bricker’s mailing this consists of dollar_figure identified using the deposit_method from responses to agent bricker’s mailing dollar_figure identified using the deposit_method from indicia on the checks and dollar_figure identified from the specific evidence provided by pac customers in response to agent bricker’s mailing and dollar_figure' in agent oertel’s testimony and analysis leave no doubt that petitioner omitted from income the full amounts identified as taxable to him by respondent for the years in issue as adjusted by respondent’s concession for as described below once the commissioner makes a prima facie case of unreported income using the bank_deposits and specific identification methods and has made a determination in the notice_of_deficiency the taxpayer bears the burden of proving that the deposits identified by the commissioner as unreported income do not in fact represent unreported income see dilleo v commissioner 96_tc_858 petitioners not the government bear the burden of proving that respondent's determination of underreported income computed using the bank_deposits method of reconstructing income is incorrect affd 959_f2d_16 2d cir at no time during the trial did petitioner attempt to introduce any evidence to show that the unreported income identified by respondent had in fact never been received by him that the unreported income identified by respondent had in this consists of dollar_figure identified using the deposit_method from responses to agent bricker’s mailing dollar_figure identified using the deposit_method from indicia on the checks and dollar_figure identified from the specific evidence provided by pac customers in response to agent bricker’s mailing -- fact been reported or that the unreported income identified by respondent was somehow tax exempt agent oertel obtained additional information of unreported income for and after the notice_of_deficiency was mailed with respect to and respondent established that petitioner had unreported income of dollar_figure and dollar_figure respectively but had only determined in the notice_of_deficiency unreported income of dollar_figure and dollar_figure respectively respondent does not seek to increase the amount ‘instead of addressing the unreported income issues identified by respondent petitioner attempted unsuccessfully to elicit testimony from the computer equipment purchasers that the purchased equipment may have belonged to a mr hu rather than to petitioner or pac according to the testimony mr hu was a former employee of pac who spoke little english and assisted petitioner in assembling and repairing computers the witnesses all testified that they bought the equipment from pac’s store received a pac receipt and dealt only with petitioner petitioner offered no evidence that mr hu owned the equipment and he failed to explain how mr hu’s alleged ownership of the equipment would be relevant after all the purchase_price ended up in petitioner’s bank account petitioner also attempted to introduce into evidence an affidavit allegedly signed by mr hu in which mr hu allegedly took responsibility for the deposit of pac’s money into petitioner’s bank account we sustained respondent’s objection to the admission of the affidavit into evidence as hearsay we also fail to see how the affidavit would be relevant even if mr hu made the deposits to petitioner’s bank account the testimony of the witnesses left no doubt that petitioner was in charge that petitioner orchestrated the scheme to avoid detection of his unreported income--by requesting cash payments by reguesting that checks be made out in his name or with the payee left blank so that he could insert his name and by falsely causing indications on the check to reflect loans rather than computer sales--and was fully aware of both the deposits and his failure to report the income -- - determined in the notice_of_deficiency to reflect the proof of additional_amounts introduced into evidence at trial to the extent that revenue_agent oertel’s analysis exceeds the amounts asserted in the statutory_notice_of_deficiency for and respondent will not seek an increased deficiency in addition agent oertel identified several items that were double counted in the notice_of_deficiency for for agent oertel’s analysis shows a lower deficiency of dollar_figure than was set forth in the statutory_notice_of_deficiency of dollar_figure in his trial brief and at trial respondent conceded the excess for inasmuch as revenue_agent oertel’s analysis shows less unreported income than the statutory_notice_of_deficiency respondent has conceded the excess we accept respondent’s concession for respondent’s deficiency determinations excluded substantial additional_amounts of unreported income that are apparent from the record respondent determined the deficiencies using only the amounts concretely proved to be unreported income on the basis of his single information request the evidence suggests that petitioner received substantial additional_amounts of unreported income respondent identified deposits of dollar_figure made to petitioner’s bank account for which the drawers of the checks did not respond to agent bricker’s mailing and an additional dollar_figure in deposits made to petitioner’s bank account -- - by payors who respondent could not identify from the information provided by petitioner’s bank given the percentage of responses to agent bricker’s letter that showed unreported income from the sale of computer products and services percent of those who responded stated that their payment was for pac computer equipment and services and none of this revenue was reported on petitioner’s or pac’s federal_income_tax returns there is a high probability amounting to more than mere suspicion that a substantial proportion of the unidentified or unproven deposits also represent unreported taxable_income petitioner offered no credible_evidence and maintained no credible records as to the source or nature of those deposits although it’s not our job to tell respondent how to do his job see 447_us_727 burger c j concurring we observe that respondent established substantial amounts of unexplained deposits that were not included in the deficiency_notice we have affirmed determinations of unreported income under the bank_deposits method where the commissioner has offered no evidence as to the source of the deposits requiring the commissioner to show only that unexplained deposits were made to 2qour concerns are aggravated by the evidence in the record that during of the taxable years in issue and the year following petitioner purchased four parcels of real_property for dollar_figure5 million making aggregate downpayments of dollar_figure see supra note the taxpayer’s bank account in 94_tc_654 we held contrary to petitioner’s belief the burden is upon petitioner to prove that respondent's determination of unreported income computed using the cash deposits and expenditures method of reconstructing income 1s incorrect citations omitted again id pincite we held where a taxpayer provides respondent with no leads as to source respondent is not required to negate every possible source of nontaxable income a matter peculiarly within the knowledge of the taxpayer moreover where a taxpayer admits receipt of cash respondent need not prove a likely source of resulting cash deposits or expenditures citations omitted accord 181_f3d_1002 9th cir if the commissioner introduces some evidence that the taxpayer received unreported income the burden shifts to the taxpayer to show by a preponderance_of_the_evidence that the deficiency was arbitrary or erroneous affg tcmemo_1997_97 102_tc_632 kling v commissioner tcmemo_2001_78 absent some explanation a taxpayer's bank_deposits represent taxable_income the taxpayer has the burden of proving that the bank_deposits came from a nontaxable source beck v commissioner tcmemo_2001_270 bank_deposits are prima facie evidence of income kudo v commissioner tcmemo_1998_404 commissioner not required to show link between deposits and taxable source_of_income affd 11_fedappx_864 9th cir these rules -- - recognize that the taxpayer is responsible for maintaining adequate books_and_records to explain the sources of his bank_deposits if the taxpayer offers a possible nontaxable source for the deposits the commissioner must either negate the potential nontaxable source or connect the deposits with a likely source of taxable_income 389_f2d_236 7th cir commissioner not required to provide likely source if he proves that deposit was not from cash hoard affg tcmemo_1966_234 price v commissioner tcmemo_2001_307 if the taxpayer suggests a nontaxable source the commissioner must either connect the bank_deposits to a likely source of taxable_income or negate the nontaxable source alleged by the taxpayer estate of johnson v commissioner tcmemo_2001_182 in cases such as the case at hand governed by precedent from the court_of_appeals for the ninth circuit if the commissioner fails to prove that the taxpayer actually received income such as in the case at hand by showing unexplained bank_deposits the commissioner has the burden of proving a likely source of the allegedly unreported and reconstructed income in 596_f2d_358 9th cir revg 67_tc_672 the court_of_appeals ruled that no presumption of correctness would attach to a reconstruction of - - hypothetical drug-dealing income where the commissioner offered no proof either of income or of drug dealing however if the commissioner either establishes the identity of the specific income or proves the source of unreported income the taxpayer has the burden of proving the commissioner’s determination incorrect see eg hardy v commissioner supra pincite5 showing of unexplained bank_deposits sufficient to shift burden to taxpayer 116_f3d_1309 9th cir showing that expenditures exceeded reported income sufficient to shift burden 847_f2d_1379 9th cir presumption of correctness applies where taxpayer admitted receiving income 743_f2d_670 9th cir presumption of correctness applies against taxpayer who admits owning asset allegedly purchased with unreported income affg tcmemo_1982_666 702_f2d_1288 9th cir in the case at hand respondent has shown through petitioner’s bank records both the receipt of specific items of unreported income the bank_deposits and their likely source receipts from sales and repairs of computer equipment ' in 3as explained supra p responses to agent bricker’s mailing showed that petitioner received additional unreported income of dollar_figure from cash sales during the years in issue respondent did not attempt to use statistical methods to estimate the amount of unreported cash sales that petitioner received from sources who did not respond to agent bricker’s mailing fora continued continued discussion of the use of statistical methods in legal cases to extrapolate estimates from known samples see 895_fsupp_460 e d n y approving use of statistical methods to determine based on a sample of four of the balloons swallowed by defendant that all balloons contained heroin revd on other grounds 103_f3d_1085 2d cir in the tax context the court_of_appeals for the ninth circuit rejected the use of statistical methods to assess deficiencies against a restaurant for failing to withhold and pay sufficient employment_taxes on its employees’ tip_income 242_f3d_844 9th cir cert granted 122_sct_865 however the court_of_appeals distinguished the case before it from the presumption that would apply to the use of statistical methods to estimate the unreported tip_income received by the employees themselves the court_of_appeals cited with approval and distinguished the tax court’ss opinion in mcquatters v commissioner tcmemo_1973_240 which upheld the use of statistical methods to recreate the tip_income received by waiters who failed to keep proper records because the employees should have maintained records of their income but failed to do so it was deemed entirely appropriate to put the burden on them to prove that the irs’s estimate overstated their taxable_income x the taxpayer in our case did not fail to satisfy a legal duty imposed on it by the internal_revenue_code and thus did not give the irs just cause for resorting to an estimate in constructing its assessment fior d’ italia inc v united_states supra pincite in view of the complexity of using statistical methods to estimate unreported cash income that cannot be traced we understand respondent’s decision to focus on traceable deposits however respondent might well have required petitioner to explain the source of the remaining bank_deposits inasmuch as respondent would have been required to do no more than include the unexplained deposits in his determination on the ground that the deposits were unexplained and similar to the other taxable continued --- - these circumstances respondent might well have included in the deficiency determination all the unexplained deposits and imposed on petitioner the burden of showing that the deposits were not unreported income ’ in view of the conservative approach taken by respondent we have no hesitation in sustaining respondent’s deficiency determinations as adjusted to reflect respondent’s concession for issue petitioner’s liability for fraud addition_to_tax and penalties for the civil_fraud addition was set forth in sec_6653 it was moved in with some minor clarifying continued deposits mif the commissioner does not include unexplained deposits as unreported income in his deficiency determination he may still raise the issue by answer or with leave of court by amendment to answer the commissioner initially bears the burden_of_proof in respect of new matters asserted in the answer rule a but that burden is satisfied if the commissioner establishes the existence of bank_deposits and a potential taxable source and the taxpayer fails to offer credible_evidence of a nontaxable source see 181_f3d_1002 9th cir affg tcmemo_1997_97 ‘petitioner stated in his pretrial memorandum my cpa and attorney told me that i am very unlucky although petitioner might consider himself unlucky because his returns were selected for examination in the audit_lottery petitioner is very fortunate that respondent did not include in his deficiency determination or in his answer the remaining unexplained deposits estimates using statistical methods of other unreported cash receipts or amounts paid_by the corporation to petitioner as constructive dividends - changes in language to sec_6663 and termed a penalty omnibus budget reconciliation act of publaw_101_239 sec a d 103_stat_2395 effective for returns the due_date for which determined without regard to extensions is after under both these provisions respondent must prove by clear_and_convincing evidence that some portion of the underpayment in petitioner’s tax for each of the years in issue was due to fraud respondent is not required to prove the precise amount of the underpayment resulting from fraud but only that some part of the underpayment is attributable thereto see 53_tc_96 the burden then shifts to petitioner to show any portion of the underpayment that was not due to fraud sec_6653 sec_6663 for the purposes of the civil tax statutes fraud is an intentional wrongdoing on the part of the taxpayer with the specific purpose of evading tax believed to be owed see 252_f2d_56 9th cir 118_f2d_308 5th cir revg and remanding 40_bta_424 negligence of a taxpayer whether slight or gross is not sufficient to prove fraud see mitchell v commissioner supra pincite to prove fraud the commissioner must show that the taxpayer intended to evade taxes believed to be owing by conduct intended to conceal mislead or - - otherwise prevent the collection_of_taxes see parks v commissioner t c pincite the presence of fraud is a question of fact to be resolved upon consideration of the entire record see 91_tc_874 because direct proof of the taxpayer's intent is rarely available fraud may be proven by circumstantial evidence see spies v united_states u s a492 recklitis v commissioner supra pincite a taxpayer convicted of criminal_tax_evasion is collaterally estopped from denying liability for the civil_fraud penalty 360_f2d_353 4th cir zamzam v commissioner tcmemo_2000_371 therefore petitioner having been convicted of criminal_tax_evasion for is liable as a matter of law for the fraud addition for respondent must prove fraud by clear_and_convincing evidence for and courts have developed a nonexclusive list of items of circumstantial evidence---often referred to as badges_of_fraud ---that will support a finding of fraudulent intent in bradford v commissioner f 2d 9th cir affg tcmemo_1984_601 the court_of_appeals for the ninth circuit---to which an appeal of this case would lie--set forth the following indicia or badges_of_fraud understatement of income maintenance of inadequate records failure_to_file tax returns implausible or inconsistent explanations of -- - behavior concealment of assets and failure to cooperate with tax authorities the court_of_appeals also stated that the existence of the following facts additionally supports a finding of fraudulent intent dealing in cash to avoid scrutiny of finances and failing to make estimated_tax payments see id pincite we affirm respondent’s determination of the fraud addition_to_tax and penalties petitioner’s conduct displays many of the badges_of_fraud as described in detail above petitioner significantly understated income and maintained inadequate records to explain the nature and sources of his deposits petitioner also provided implausible and inconsistent explanations of his deposits he lied to agent bricker during the criminal investigation stating that not more than one or two checks for the purchase of computer equipment had been deposited into his personal account and that any such checks deposited to his account would have been the result of a bank error in fact as petitioner knew full well hundreds of such checks had been deposited to his account petitioner also lied when he testified that he did not tell customers to leave the payee lines blank to make pac checks payable to him or to pay in cash barry sharrow richard eberli dexter duncan dale rutz and tim earle all testified that petitioner told them to leave the payee line - - blank or to make their checks payable to petitioner mrs rutz and messrs eberli and latter testified that petitioner told them to pay in cash petitioner also attempted to blame his fraud on his former employee mr hu suggesting that it was mr hu who deposited all those checks into petitioner’s bank account petitioner also suggested to the customer witnesses that they may have been buying computer products belonging to mr hu rather than belonging to him or pac petitioner’s explanations were implausible and were an unsuccessful attempt to confuse the court and to divert attention from his own fraudulent conduct petitioner concealed computer sales by making sure that the sales were not reflected on pac’s books by having the payments made in cash or by check made out to him personally by indicating that the deposits related to loan repayments when he knew that they were for computer sales and by carefully concealing the facts from his accountants petitioner failed to cooperate with respondent’s investigation he refused to answer questions during the investigation and he failed to respond to respondent’s formal discovery requests in any meaningful way even after being ordered by the court to respond petitioner’s conduct was not innocent he fully understood his obligation to report sales on pac’s books_and_records petitioner’s conduct evidences a course - - of action consciously undertaken both to avoid taxation and to avoid detection respondent has met his burden of showing by clear_and_convincing evidence that petitioner’s understatements of income were due to fraud petitioner offered no credible_evidence to show that any portion of the understatements was not due to fraud we sustain respondent’s determinations that petitioner is liable for the civil_fraud addition_to_tax for and fraud penalties for and to reflect the foregoing and respondent’s concessions decision will be entered under rule
